DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 2 recites the atomic ratio of copper to iodide is a of approximately 1, in view of the instant specification paragraphs [0051-0052], this is interpreted to mean the atomic ratio in the membrane as a whole is approximately 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the super-hydrophilic membrane" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006).
With respect to claim 1, Hu teaches synthesis of CuI films (a membrane), with CuI crystals (comprising copper (I) iodide crystals) formed on copper substrates including grids and porous foils (a coating on a metal mesh comprising copper)(abstract, page 265 col 2). 
With respect to claim 2, the membrane according to claim 1 is taught above. Hu teaches the atomic ratio of copper to iodine is of approximately 1 (page 265 col 2). 
With respect to claim 3. the membrane according to claim 2 is taught above. Hu teaches tetrahedral crystals formed, and nano and microcrystals (abstract, the copper iodide crystals form micro-nanoparticles with approximate tetrahedral shape). 
With respect to claim 4, the membrane according to claim 1 is taught above. Hu teaches the copper substrate is dipped (immersion) in solution A containing I2 (page 262 col 2 Experimental Section – page 263 col 1, Fig. 1, the coating is obtained by immersion into a solution containing iodine or by spraying of a solution containing iodine onto the surface of the metal mesh. 
Claims 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006), with evidence from Ted Pella (Substrates, Support Films for Transmission Electron Microscopy Grids)
With respect to claim 5, the membrane according to claim 1 is taught above. Hu teaches the formation of CuI crystals on copper substrates including grids and porous foils (copper mesh) as discussed above, and that the tested substrates included TEM grids, cat. No. 01883-F Ted Pella (Hu page 263 col 1, see Ted Pella, pg. 12, 01883-F, 300 mesh, Copper, approx. grid hole size 63 µm, the metal mesh has a pore size of 50-100 µm).
With respect to claim 13, the method according to claim 6 is taught above. Hu teaches the formation of CuI crystals on copper substrates including grids and porous foils (copper mesh) as discussed above, and that the tested substrates included TEM grids (cat. No. 01883-F Ted Pella) (page 263 col 1, the metal mesh has a pore size of 50-100 µm, see Ted Pella, pg. 12 01883-F, 300 mesh, Copper, approx. grid hole size 63 µm). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006).
With respect to claim 6, Hu teaches synthesis of CuI films formed on copper substrates (abstract, a method for preparing a membrane):
the copper substrate (which can be a grid or porous foil, step a: providing a metal mesh comprising copper, p. 262-263 Experimental Section)  
the substrate is ultrasonically cleaned in acetone, then HCL solution, then deionized water (b: cleaning the metal mesh by immersion in a solvent, p. 262-263 Experimental Section); 
the substrate is dipped in Solution A comprising I2, (c: treating the metal mesh cleaned in step b) with a solution comprising iodine, p. 262-263 Experimental Section), the substrate reacting with the I2 forms crystals (thereby forming copper(I) iodide crystals on a surface of the metal mesh, abstract, p. 263 Results, molecular formula shown on p. 265 col 2). 
the product is rinsed and dried (d: drying the metal mesh treated in step c) in order to obtain the membrane, p. 262-263 Experimental Section).  
Hu teaches the recited method. While Hu does not discuss the hydrophilicity of the film, Because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). The prior art teaches the same method of making of the film, inherently the same process would result in the same product, therefore Hu’s film would inherently exhibit the recited superhydrophilicity.
With respect to claim 7, the method according to claim 6 is taught above. Hu teaches the substrate is dipped in solution A, (the step c) of treating the metal mesh is carried out by immersion into the solution comprising iodine (p. 262-263 Experimental Section, Fig. 1).  
With respect to claim 15, the method according to claim 6 is taught above. Hu teaches copper substrates including grids and porous foils (abstract, the metal mesh comprising copper is a metal mesh selected from the group consisting of a copper metal mesh, a brass metal mesh and a bronze metal mesh).  
With respect to claim 16, the method according to claim 6 is taught above. Hu teaches the substrate is ultrasonically cleaned in acetone, then HCL solution, then deionized water (p. 262-263 Experimental Section, in step b the solvent is selected from the group consisting of de-ionized water, ethanol, a diluted solution of hydrochloric acid or mixtures thereof).


Claims 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006)
With respect to claim 8, the method according to claim 7 is taught above. Hu teaches the substrate is dipped and allowed to react for 5 s to 30 minutes (p. 262-263 Experimental Section, the immersion time is in the range between 1 second and 60 seconds, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).  
With respect to claim 14, the method according to claim 13 is taught above. Hu teaches the formation of CuI crystals on copper substrates including grids and porous foils (copper mesh) as discussed above, and that the tested substrates included TEM grids (cat. No. 01883-F Ted Pella) (page 263 col 1, see Ted Pella, pg. 12 01883-F, 300 mesh, Copper, approx. grid hole size 63 µm). While Hu’s grid only explicitly provides pore size of 63 µm, see MPEP 2144.05 a prima facie case of obviousness exists where the claimed amount does not overlap with the prior art but is merely close, so close that prima facie one skilled in the art would have expected them to have the same properties making obvious the metal mesh has a pore size of 77 µm. 
With respect to claim 17, the method according to claim 6 is taught above. Hu teaches the product is vacuum dried (p. 262-263 Experimental Section); Hu is silent on the drying temperature, implying that temperature would be ambient, however does not teach explicitly the step d of drying the metal mesh is carried out in an air atmosphere at room temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the film at room temperature in air, as drying in room temperature in air is the simplest and most cost-effective method of drying, and would be at least an obvious option to try. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006), in view of Yan (Growth of CuI buffer layer prepared by spraying method, 2010), with support from Amalina I (Thin Films Prepared by Mister Atomizer at Different Doping Concentration), Amalina II (Investigation on the I2:CuI thin films), and Huangfu (Copper iodide as inorganic hole conductor for perovskite solar cells with different thickness of mesoporous layer and hole transport layer).
With respect to claim 9, the method according to claim 6 is taught above. Hu fails to teach the step c) of treating the metal mesh is carried out by spraying of the solution comprising iodine onto a surface of the metal mesh. Yan teaches CuI thin films prepared by spraying a solution comprising I2 on to a copper substrate (p. 360, Experimental). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a spraying process of forming a CuI film as simple substitution of one known coating process for another, as spraying is known in the art for forming such films as illustrated in Yan, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. (see MPEP 2143), and further supported by Amalina I which teaches preparation of CuI thin films by mister atomizer / spraying (abstract), the CuI deposited on a substrate  (2.1 Experimental Procedure), b, Amalina II which teaches CuI films deposited on substrates by atomization/spraying (2. Experimental Procedure) , and Huangfu which teaches CuI films deposited by airbrush spraying (abstract, Introduction).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006), in view of Li (Morphology and Hydrophobicity of Micro/Nanoscaled Cuprous Iodide Crystal).
With respect to claim 10, the method according to claim 6 is taught above. Hu teaches changing the concentration of solution A and the reaction time provides different grain sizes from micro to nano (p. 265 col 2), solution A is prepared with I2 in a solution of acetic acid and deionized water, with 6 g of I2 in 60.5 ml solution, providing a concentration of 0.39 mol/L of I2 (p. 262-263 Experimental Section, a solution comprising iodine at a concentration between 0.05 and 0.5 mol/L). Hu fails to teach the solution comprising iodine is a solution of iodine in ethanol. Li teaches micro/nanoscaled CuI crystal morphology can be controlled by adjusting reaction conditions, and preparation by an in situ etching process in an ethanol solution (abstract), that morphology, size, and growth process of the CuI crystals is affected by reaction condition including copper substrate, iodine concentration, and etching time (p. 2661 col 1), I2 concentrations of 0.05 mM-160 mM (0.16 M) were investigated, p.2662, col 1), Experimental Section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ethanol solution as ethanol is known in the art for CuI formation on copper substrates as illustrated by Li.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (A Facile Surface Etching Route to Thin Films of Metal Oxides, 2006), in view of Buhlkahe (Deposition of copper iodide thin films by chemical bath deposition (CBD) and successive ionic layer adsorption and reaction (SILAR) methods, 2013) and Dhere (Comparative studies on p-type CuI grown on glass and copper substrate by SILAR method, 2010).
With respect to claim 11, the method according to claim 6 is taught above. Hu teaches the substrate is dipped, and the dipping-withdrawing cycle is repeated by washing the product in water (p. 262-263 Experimental Section, the steps c and d are repeated). Buhlkahe and Dhere each teach the preparation of CuI films on copper substrates and preparation by successive ionic layer adsorption and reaction (SILAR), where the substrate is immersed and rinsed, and the cycle is repeated multiple times until the film reached a desired thickness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate repeating the steps of immersing and rinsing the substrate, as illustedted in Bulakhe and Dhere to produce a film of a desired thickness.
With respect to claim 12, the method according to claim 11 is taught above. the steps c and d are repeated a number of times between 1 and 20. Bulakhe and Dhere each teach the cycles are repeated until the film reached a desired thickness (Bulakhe page 1663 col 1, Fig. 2, Dhere p. 3968 col 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the film, by routine experminetation, to produce a membrane of a desired thickness, the recited 1 and 20 times would be reached through such optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777